DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed 10/13/2022. As directed by the amendment, claims 69-71, 74, 85, 99, 101-105, 113, 125, 130, 135  and  138 have been amended, claims 98, 100, 114 and 134 have been cancelled  and claims 147 and 148 have been added. Thus, claims 69-97, 99, 101-113, 115-133 and 135-149 are presently pending of which claims 117-121 are  previously withdrawn from further consideration.
The amendments to the claims noted above are sufficient to overcome all 35 U.S.C 112(a) rejections, all 35 U.S.C. 112(b) rejections, but for previous rejections of claim 105 (not addressed) and claim 112 (applicant appears to address the deficiency previously noted but the amendment was not reflected in the filed claims) and all 35 U.S.C 112(d) rejections from the previous Office action. Those rejections are hereby withdrawn. 
Claim Objections
Claims 147 and 149 are objected to because of the following informalities:  in the last line of each clam “add/or” should be amended to “and/or”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69-97, 99, 101-113, 115, 116, 122-133 and 135-149 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 69 has been amended to now recite, “picking up reflected ultrasound energy from said emitted ultrasound energy’, independent claim 102 has been amended to recite “picking up reflected ultrasound energy from said emitted ultrasound energy delivered by the said energy source”, in each case, each claim refers to reflected ultrasound energy from the ultrasound energy suitable to affect kidney function. The specification as filed teaches in page 29, lines 20-27, “the transducer array 16 may also act as a receiving element … picking up reflected ultrasonic waves and using them to form an image or other types of information”, but fails to specify that the reflected ultrasonic waves are from the ultrasonic waves used to affect a kidney function. A review in the specification as filed, for example, in page 25, paragraph from line 17, “the system is integrated with an imaging system, optionally the kidney location and boundaries are identified on the imaging system and the energy is delivered within the target area identified by or on the imaging system … imaging is ultrasonic imaging … 2Dand/or 3D ultrasonic imaging transducers are used for delivering the energy with the control circuitry and/or software configured to deliver energy according to the parameters, setting, algorithms and thresholds defined in the present invention ”. This section teaches imaging is performed by an integrated ultrasonic imaging system, and alludes that another form of ultrasound energy is delivered by the same control circuitry and/or software. See also in page 43 from line 14 “Animal Preparation”, kidneys were confirmed using an ultrasound imaging device, prior to “Sonication Method” from line 30 of the same page, i.e., another form of ultrasound energy for imaging was reflected from tissue prior to the sonication to affect kidney function. The “Sonication Method” section also fails to disclose that reflected ultrasound energy was used to generate at least one type of information.  The disclosure only teaches examples of imaging that do not involve ultrasound energy for treatment, and nowhere in the specification as filed teaches use of reflection from ultrasound energy for treatment to generate any form of information or for imaging. The disclosure ad filed clearly sets forth that the same circuitry and/or software configured to deliver energy according to parameters, settings, algorithms and threshold defined in the invention is the same circuitry for delivering energy for imaging.  For this reason, the amendment to claims 69 and 102 fail to convey to those of ordinary skill in the art that Applicant was in possession of the invention now claimed. Claims 70-97, 99, 101, 103-113, 115, 116, 122-133 and 135-149 are likewise rejected because they include all limitations of claim 69 or 102. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 105, 112, 144  and 145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 105 recites the limitation "circuitry for powering".  There is insufficient antecedent basis for this limitation in the claim considering claim  102 sets forth a circuitry. It is unclear whether claim 105 refers to the same circuitry or a distinct circuitry. For examination purposes, it is presumed that claim 105 refers to the previously set forth circuitry. 
Claim 112 is recite in part wherein said circuitry is designed to not inducing substantial thermal effect or cavitation effect to the patient’s kidney or tissue. These recitations renders the claims indefinite because the circuitry does not interact with the kidney or tissue, as such it is unclear as to how the circuitry is designed not to induce said substantial thermal effect or cavitation effect. For examination purposes, it is presumed that the ultrasound energy that is expected to interact with the kidney and/or tissue, does not induce substantial thermal damage or cavitation. 
Claim 144 recites the limitation “picking up reflected ultrasonic energy and using said reflected ultrasonic energy”.  There is insufficient antecedent basis for this limitation in the claim, it is unclear which reflected ultrasound energy is being referred to in this case. Claim 145 inherit the indefiniteness from claim 144. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 99 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. All limitations of claim 99 are to be found in claim 69, as such, claim 99 does not further limit the subject matter of the claim upon which it depends on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 69, 72, 73, 75, 79-86, 88, 90,94, 99, 101, 102, 105, 110-113, 115, 116, 125, 133,  142, 144, 147 and 148 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Andrews US 20120065552 A1 .
Regarding claims 69, 99 and 144 Andrews discloses a method of treating a kidney, modifying kidney function, preventing kidney dysfunction or preventing deterioration of kidney function ([Abstract], [0003],[0009],[0013], [0041], [0042] “for treatment of kidneys…ameliorate, mitigate, and/or avoid some or all acute or long term injury to tissues of the kidney … inhibit progression of chronic kidney disease …”), comprising: emitting a quantity of ultrasound energy to at least a portion of a kidney at a frequency, pulse shape, pulse duration, repetition rate and amplitude suitable to affect kidney function in at least a portion of said kidney ([0020], [0041] examiner note: ultrasound energy is generated by ultrasound waves that are characterized with a frequency, pulse shape, pulse duration, repetition rate and amplitude); repeating said emitting for at least 30 minutes ([0043] “… regular overall treatment time …range from ½ hour and about 6 hours, for example, a 90 minute treatment …” [0073] “… LOFUS may be administered up to daily for up to several hours per day … 35 one-hour treatment periods …”); wherein said emitting does not induce substantial thermal damage or cavitation damage to tissues in the patient's kidney ([0041] “…non-ablative …at energy levels that are sufficiently low that no therapeutically significant heating of tissues are generated …” [0053] “Low frequency ultrasound of low intensity … is generally non-ablative and generally does not cause an increase in the temperature of the tissue being exposed” and/or [0057] “non-ablative energy”: Examiner’s note: such energy levels e.g., those commonly used in imaging are known not to induce substantial thermal or cavitation damage),
wherein said method further comprises picking up reflected ultrasound energy from said emitted ultrasound energy and utilizing said reflected ultrasound energy to generate at least one type of information ([0056] “ … separate set of transducers to allow for imaging or measurement of blood flow … during application of low frequency therapeutic energy”).
Regarding claim 72, since ultrasound energy is associated with the emitted ultrasound waves, that is characterized with a frequency, all (i.e., more than 80%) of the ultrasound energy is thus emitted at the transmission frequency associated with the ultrasound wave. 
Regarding claims 73, 79-82,  see claim 69 above, Andrews [0043] “… regular overall treatment time …range from ½ hour and about 6 hours, for example, a 90 minute treatment …” [0073] “… LOFUS may be administered up to daily for up to several hours per day … 35 one-hour treatment periods …”).
Regarding claim 75, Examiner’s note: thermal index (TI) describes an expected increase in temperature, Andrews teaches in [0053] “Low frequency ultrasound of low intensity … is generally non-ablative and generally does not cause an increase in the temperature of the tissue being exposed”, since temperature increase is not expected, the thermal index is taken to be kept below 1.0.
Regarding claim 83, see [0072] affected kidney function comprises blood pressure. 
Regarding claim 84, see [0052] affected kidney function comprises at least one of metabolic activity and hormone secretion (eNOS).
Regarding claim 85, the recitation “wherein a rate of creation of at least one metabolite is changed by at least 10% on the average for 10 minutes” is a result of the recited steps of the method and does not carry patentable weight. Applicant is respectfully reminded that where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency. Ex parte Novitski. 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). In this case, since Andrews recite all recited methods step, the same results are expected i.e., inherent, else, claim 85 is incomplete for failing to recite essential steps that would distinguish from Andrews. 
Regarding claim 86, the affected kidney function comprises clearance of contrast media (see Fig. 6 “contrast-induced AKI”, [0046] contrast medium-induced nephrotoxicity is a result of lack of clearance of contrast media), the recitations in a, b, c, d, and e are each directed towards a result of the recited steps of the method and do not carry patentable weight. Applicant is respectfully reminded that where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency. Ex parte Novitski. 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993). In this case, since Andrews recite all recited methods step, the same results are expected i.e., inherent, else, claim 86 is incomplete for failing to recite essential steps that would distinguish from Andrews. 
Regarding claim 88, see [0016] application of energy before, during and/or after administration of contrast media includes an embodiment for application only before administration of contrast media that reads on not emitting in the presence of contrast media.
Regarding claim 90, see [0061] combined micro/macro duty cycle via first and second signals 12a and 12b applied to one or more first and second transducers, as depicted in Fig. 3A, emitting is intermittent between multiple independently transmitting transducers, i.e., the one or more first and second transducers.
Regarding claim 94, see [0047] factors that may predispose a patient for developing acute renal failure that requires treatment with ultrasound energy include cardiovascular disease including congestive heart failure (i.e., traumatic heart problems).  
Regarding claim 101, see [0053] “… ultrasound applied in … continuous manner”. 
Regarding claim 142, see claim 101 above, and  [0043] “for example, a 90 minute treatment …” [0073] “… 35 one-hour treatment periods …”.
Regarding claim 147, see [0056] “measurement of blood flow either intermittently or simultaneously during the application of low frequency therapeutic energy”, since the sonication space includes the kidney and renal arteries see Fig. 2 and/or 5 which would include arterial blood flow.
Regarding claim 102, 112, 113,  Andrews discloses an apparatus for treating a kidney, modifying a kidney function, preventing a kidney dysfunction and/or preventing a deterioration of kidney function ([Abstract] “devices, systems” , [0003],[0008], [0015] [0041] “catheter-based or minimally invasive probes … implants… non-invasive transducers …”, [0042] “for treatment of kidneys…ameliorate, mitigate, and/or avoid some or all acute or long term injury to tissues of the kidney … inhibit progression of chronic kidney disease …”), the apparatus (e.g., system 10, Fig. 3, [0058]) comprising: a. an energy source configured to deliver ultrasound energy towards at least a portion of said kidney ([0058], Fig. 2, Fig. 3, [0060]); b. circuitry configured to perform at least one protocol ([0058], [0060]) to emit said ultrasound energy at a frequency, pulse shape, pulse duration, repetition rate and amplitude suitable to affect kidney function in at least a portion of said kidney ([0020], [0041], [0058], [0060] examiner note: ultrasound energy is generated by ultrasound waves that are characterized with a frequency, pulse shape, pulse duration, repetition rate and amplitude); wherein said circuitry is further configured to deliver said ultrasound energy for at least 30 minutes ([0043] “… regular overall treatment time …range from ½ hour and about 6 hours, for example, a 90 minute treatment …” [0073] “… LOFUS may be administered up to daily for up to several hours per day … 35 one-hour treatment periods …”) while not inducing substantial thermal damage or cavitation damage to tissues in the patient's kidney ;([0041] “…non-ablative …at energy levels that are sufficiently low that no therapeutically significant heating of tissues are generated …” [0053] “Low frequency ultrasound of low intensity … is generally non-ablative and generally does not cause an increase in the temperature of the tissue being exposed” and/or [0057] “non-ablative energy”: Examiner’s note: such energy levels e.g., those commonly used in imaging are known not to induce substantial thermal or cavitation damage); 
wherein said apparatus further comprises at least one receiving element configured for picking up reflected ultrasound energy from said emitted ultrasound energy; and  wherein said circuitry is configured for utilizing said reflected ultrasound energy to generate at least one type of information ([0056] regarding transducers to allow imaging of structure or measurement of blood flow, such transducers would pick up reflected ultrasound energy and the circuitry would image or measure blood flow based on reflected ultrasound energy).
Regarding claim 105, see [0058]  and Fig. 2, at least one transducer is disclosed, the transducer is powered by the circuitry as depicted in Fig. 3, the transducer is configured to be acoustically coupled to tissue to deliver ultrasound energy towards a portion of said kidney as depicted in Fig. 2 and discussed in [0069] in regards to promoting coupling of the transducers with the skin of the patient.
Regarding claim 110, see [0041], implants. 
Regarding claim 111, see [0041] catheter-based or other minimally invasive probes or systems, examiner’s note: a catheter-based system that comprises transducers for imaging (see [0056]) is an endoscopy device. 
Regarding claim 115,  see [0053] “… ultrasound applied in … continuous manner”.
Regarding claim 116, see [0056] system comprises set of transducers to allow for imaging during application of low frequency therapy, hence, integrated with an imaging system. 
Regarding claim 125, see [0056] “ System 10 may have devices available to monitor physiologic parameters such as heart rate, blood pressure, or ECG.”
Regarding claim 133, see claim 115 above, and  [0043] “for example, a 90 minute treatment …” [0073] “… 35 one-hour treatment periods …”.
Regarding claim 148, see [0056] “measurement of blood flow either intermittently or simultaneously during the application of low frequency therapeutic energy”, since the sonication space includes the kidney and renal arteries see Fig. 2 and/or 5 which would include arterial blood flow.
Claims 69, 77 ,78 and 147 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Nazar et al., WO 2018071908 A1 hereinafter "Nazar" claims priority to US provisional Application 62/408783 filing date 16 October 2016 .
Regarding claim 69, Nazar discloses a method of treating a kidney, modifying kidney function, preventing kidney dysfunction or preventing deterioration of kidney dysfunction ([0122], [0125] - page 44 “Treatment of renal artery stenosis, acute or chronic renal failure”), comprising: emitting a quantity of ultrasound energy to at least a portion of a kidney at a frequency, pulse shape, pulse duration, repetition rate and amplitude suitable to affect kidney function in at least a portion of said kidney ([0109] ultrasound-based device with transducer positioned over one or both renal arteries: examiner’s note:  renal arteries supply blood to the kidney, ultrasound energy would be directed towards the kidney and ultrasound energy is generated by ultrasound waves that are characterized with a frequency, pulse shape, pulse duration, repetition rate and amplitude ); repeating said emitting for at least 30 minutes ([0023] ultrasound-based device operated for at least 30 minutes); wherein said emitting does not induce substantial thermal damage or cavitation damage to tissues in the patient's kidney ([0039] note the kidney is not a gas-filled organ),
wherein said method further comprises picking up reflected ultrasound energy from said emitted ultrasound energy and utilizing said reflected ultrasound energy to generate at least one type of information,  (e.g.,[0007],  [0101], [0103] regarding transducers to allow imaging of structure or measurement of blood flow, such transducers would image or measure blood flow based on reflected ultrasound energy).
Regarding claims 77 and 78, see [0030] of  Nazar, pulse durations of no more than about 1µs, 5µs and 10µs anticipate the claimed ranges. 
Regarding claim 147  see [0007], [0101] , [0103-0104] of Nazar, wherein said type of information in claim 68 comprises one or more of estimation of distance to said kidney, Doppler effect flow velocities within a sonicated space, organ edge detection, automatic organ classification, detection of gas/air pockets in different organs, detection of lack of proper coupling between a transducer array and a patient's skin, renal artery blood flow imager, renal artery blood flow tracker, image stabilization and/or tracker that traces fiduciary add/or reference points in a body and/or placed on a body.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 69-71, 102-108, 130-132, 136, 138-141 and 144-148 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking US 20120209118 A1 in view of Nazar.
Regarding claims 69 and 144, Warnking discloses a method of treating a kidney, modifying kidney function, preventing kidney dysfunction or preventing deterioration of kidney dysfunction ([Abstract] , [0003]), comprising: emitting a quantity of ultrasound energy to at least a portion of a kidney (see illustration Figs. 3-4C, and [0025]) at a frequency, pulse shape, pulse duration, repetition rate and amplitude suitable to affect kidney function in at least a portion of said kidney ([0028] “therapeutically effective softly focused ultrasound energy” and [0037] examiner note: ultrasound energy is generated by ultrasound waves that are characterized with a frequency, pulse shape, pulse duration, repetition rate and amplitude); repeating said emitting for to about a minute or more ([0039] note, the range of a minute or more is broad to encompass at least 30 minutes); wherein said emitting does not induce substantial thermal damage or cavitation damage to tissues of the patient's kidney ([0037] “the ultrasound energy 20 is strong enough to inactivate the renal nerve 8 conduction yet not strong enough to cause damage, such as, stenosis, intimal hyperplasia, intimal necrosis, or other injuries that would require intervention)”, wherein said method further comprises picking up reflected ultrasound energy from said emitted ultrasound energy and utilizing said reflected ultrasound energy to generate at least one type of information ([0031] “This combined system 37 is arranged to both generate the image 16 using transducer 35 and to control the plurality of transducer elements 40 of the ultrasound transducer array 35, to generate the therapeutically effective softly focused ultrasound energy 20. When generating the image 16, the computer of system causes at least one and up to several hundred transducer elements 40 to receive the reflected echoes”).).
Although Warnking does not specify emitting for at least 30 minutes, Warnking does teach in [0039] “The precise power level and duration to provide the correct dosage can be determined for each treatment region by mathematical modeling and, preferably, by preclinical testing to evaluate actual temperatures achieved with different dosages”. Wanking thus discloses the claimed invention except for specifying the particular parameter of emitting duration for at least 30 minutes. Since the particular parameter of emitting duration affects the therapeutic dosage of ultrasound energy provided within an impact volume for a desired clinical outcome, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to specify the particular parameter of emitting duration of at least 30 minutes, in order to provide a desired therapeutic dosage of ultrasound energy required for effective treatment of the kidney, since it has been held that where the general conditions of a claim are disclosed in the prior art (see Warnking [0039]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)),
  Regarding claims 70, 71 and 138,  see Warnking [0039] “The therapeutic transducer is designed to operate, for example, at a frequency of about 1 MHz to about a few tens of MHz, and typically at about 5 MHz”. A few tens of MHz is greater than 5 MHz and about 5 MHz anticipates the range of 4-7MHz and a few tens of MHz or about 5 MHz for wherein most of said energy comprises frequency higher than 4 MHz. 
Regarding claim 136, see [0028] treatment region 10 is renal artery, i.e., a location of said kidney and [0048] “the control computer of the actuator to select different parameters for operation of the array, so as to move the impact volume to a different location” – moving impact location to a different location is modifying a location of emitting. 
Regarding claim 139, [0034] regarding the control and reconstruction computer arranged to compare location (via a signal provided by a sensor) of impact volume and treatment region to actuate a mechanical system to move the therapeutic transducer position to location of impact volume 22, alternatively, [0048] “the control computer of the actuator to select different parameters for operation of the array, so as to move the impact volume to a different location relative to the array” – moving impact volume orients ultrasound energy to kidney regions relative to a renal artery, see [0028] treatment region 10 is a renal artery.
Regarding claim 140 and 141, see [0028] treatment region 10 is renal artery, as such the apparatus utilizes location of tissues in kidney for the activation or deactivation of the device, alternatively, see [0044] “acoustic power output of the various elements is adjusted so that the ultrasound energy 20 is lower at certain points in the energy path where structures such as bones may be obstructing the therapeutic ultrasound energy's path to the treatment region. This adjustment may include, for example, reducing the power to some elements, entirely deactivating some elements, or both” i.e., location of tissue in the vicinity of the kidney e.g., bones, is used for deactivation.
Regarding claims 145-147, see [0027] regarding echoes received from imaging transducer used to generate image 16, wherein said image is an estimation of distance to said kidney ([0027] “the therapeutic transducer 31 has a fixed focal length and is in a fixed spatial relationship with the imaging transducer 33, the locations of the path and impact volume in the frame of reference of the imaging transducer and image 16 are known” i.e., impact volume within the kidney is at a known distance) and [0044] “acoustic power output of the various elements is adjusted so that the ultrasound energy 20 is lower at certain points in the energy path where structures such as bones may be obstructing the therapeutic ultrasound energy's path to the treatment region. This adjustment may include, for example, reducing the power to some elements, entirely deactivating some elements, or both” i.e., other types of information such as presence of bones, are used for deactivation  and [0034] regarding the control and reconstruction computer arranged to compare location of impact volume and treatment region to actuate a mechanical system to move the therapeutic transducer position to location of impact volume 22, alternatively, [0048] “the control computer of the actuator to select different parameters for operation of the array, so as to move the impact volume to a different location relative to the array” – moving impact volume orients ultrasound energy to kidney regions relative to a renal artery,
Regarding claim 102, Warnking discloses an apparatus (“1”, Fig. 3, [0022]) for treating a kidney, modifying a kidney function, preventing a kidney dysfunction and/or preventing a deterioration of kidney dysfunction ([0013], [0021], [0036]), the apparatus comprising: a. an energy source configured to deliver ultrasound energy towards at least a portion of said kidney (driver “92”, Fig. 3,  [0022]); b. circuitry configured to perform at least one protocol to emit said ultrasound energy at a frequency, pulse shape, pulse duration, repetition rate and amplitude suitable to affect kidney function in at least a portion of said kidney (control computer “92” Fig. 3,  [0022], [0028] “therapeutically effective softly focused ultrasound energy” and [0037] examiner note: ultrasound energy is generated by ultrasound waves that are characterized with a frequency, pulse shape, pulse duration, repetition rate and amplitude); wherein said circuitry is further configured to deliver said ultrasound energy for a minute or more ([0039] the range of a minute or more is broad to encompass at least 30 minutes)  while not inducing substantial thermal damage or cavitation damage to the patient' kidney ([0037] “the ultrasound energy 20 is strong enough to inactivate the renal nerve 8 conduction yet not strong enough to cause damage, such as, stenosis, intimal hyperplasia, intimal necrosis, or other injuries that would require intervention.)”
Although Warnking does not specify emitting for at least 30 minutes, Warnking does teach in [0039] “The precise power level and duration to provide the correct dosage can be determined for each treatment region by mathematical modeling and, preferably, by preclinical testing to evaluate actual temperatures achieved with different dosages”. Wanking thus discloses the claimed invention except for specifying the particular parameter of emitting duration for at least 30 minutes by the circuitry. Since the particular parameter of emitting duration affects the therapeutic dosage of ultrasound energy provided within an impact volume for a desired clinical outcome, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to specify the particular parameter of emitting duration of at least 30 minutes by the circuitry, in order to provide a desired therapeutic dosage of ultrasound energy required for effective treatment of the kidney, since it has been held that where the general conditions of a claim are disclosed in the prior art (see Warnking [0039]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Regarding claims 103, 104 and 130, see Warnking [0039] “The therapeutic transducer is designed to operate, for example, at a frequency of about 1 MHz to about a few tens of MHz, and typically at about 5 MHz”. A few tens of MHz is greater than 5 MHz and about 5 MHz anticipates the range of 4-7MHz and a few tens of MHz or about 5 MHz for wherein most of said energy comprises frequency higher than 4 MHz. 
Regarding claim 105, see Warnking [0031] “array transducer” encompasses at least one transducer, [0033] regarding coupling medium and [0036]  regarding therapeutic effect that positively affects the kidney. 
Regarding claims 106 and 131, see [0023] regarding sensor 96 that is used to generate images and  [0034] regarding the control and reconstruction computer arranged to compare location of impact volume and treatment region to actuate a mechanical system to move the therapeutic transducer position to location of impact volume 22, and [0028] wherein the control computer actuates therapeutic transducer, therefore, the circuitry modifies powering according to signal from the sensor. Alternatively, see [0048]  regarding resulting echoes is data from sensor and “The computer system in the actuator calculates the therapeutic parameters to be applied to the phased array such (Step 84). In this step, a timing sequence and a power level is calculated for each of the plurality of transducer elements 40 to produce the therapeutically effective softly focused ultrasound energy at the specified impact volume location”.
Regarding claim 107, Warnking discloses the apparatus of claim 105 but does not explicitly disclose that the at least one transducer comprises a plurality of flexible interconnected transducers. Examiner takes Official Notice that flexible interconnected transducers are well-known in the art to allow for transducer to conform to body structures. In view of these, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the apparatus of Warnking to include at least one transducer that comprise flexibly interconnected transducers, to allow for the transducer to conform to a body structure of a patient.
Regarding claim 108, see Warnking [0333] “phased array transducer”.
Regarding claim 132, see [0028] treatment region 10 is renal artery, as such the apparatus utilizes location of tissues in kidney for the activation or deactivation of the device, alternatively, see [0044] “acoustic power output of the various elements is adjusted so that the ultrasound energy 20 is lower at certain points in the energy path where structures such as bones may be obstructing the therapeutic ultrasound energy's path to the treatment region. This adjustment may include, for example, reducing the power to some elements, entirely deactivating some elements, or both” i.e., location of tissue in the vicinity of the kidney e.g., bones, is used for deactivation.
Regarding claim 148, see [0027] regarding echoes received from imaging transducer used to generate image 16, wherein said image is an estimation of distance to said kidney ([0027] “the therapeutic transducer 31 has a fixed focal length and is in a fixed spatial relationship with the imaging transducer 33, the locations of the path and impact volume in the frame of reference of the imaging transducer and image 16 are known” i.e., impact volume within the kidney is at a known distance).
Claim 89 is  rejected under 35 U.S.C. 103 as being unpatentable over Warnking as applied to claim 69 above, and further in view of Cain et al., US 6309355 B1 A1 hereinafter “Cain”.
Regarding claim 89, Warnking discloses the method of claim 69 as discussed above, specifically, Warnking teaches in [0037] “the ultrasound energy 20 is strong enough to inactivate the renal nerve 8 conduction yet not strong enough to cause damage, such as, stenosis, intimal hyperplasia, intimal necrosis, or other injuries that would require intervention)”, however Warnking fails to explicitly disclose wherein said emitting comprises not emitting in the presence of micro bubbles in the kidney. However, Cain discloses in the [abstract] that cavitation can be induced by ultrasound beam in the presence of microbubbles to cause lesions. Since Warnking does not want to cause damage to tissue, a person of ordinary skill in the art  at the time of filing the claimed invention, in view of the teachings of Cain, would have found it obvious not to emit ultrasound in the presence of microbubbles, since such an action would cause damage to tissue.  
Claim 74 is  rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 69 above, and further in view of Ottoboni et al., US 20030036697 A1 hereinafter “Ottoboni”.
Regarding claim 74, Andrews discloses the method of claim 69 as discussed above, in [0056], Andrews teaches that the system is used for imaging, but does not explicitly disclose wherein said emitting comprises emitting ultrasound energy having a mechanical index below 1.0. However, Ottoboni disclose ultrasound imaging agents [0015] and teaches in [0074] that  when a value of critical mechanical index exceeds 1, the agent ruptures while a value below 1 results in the agent remaining intact. Since Andrews teaches in [0056] imaging of tissue, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the method of Andrews to include a mechanical index that does not exceed 1, so as to prevent rupture of imaging agent to allow for imaging of the tissue. 
Claim 76 is  rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 69 above, and further in view of Jones US 20040174722 A1.
Regarding claim 76, Andrews discloses the method of claim 69 as discussed above but does not explicitly disclose wherein said emitting comprises emitting at a main frequency selected to have a wavelength of a size or harmonic of a nephron structure of said kidney to be affected. However, Jones teaches in [0004-0006] that it was known to place a “quarter-wavelength matching layer” between a tissue and transducer, the wavelength being the wavelength of sound in the medium, in this case the tissue, to overcome acoustic mismatch. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified Andrews to emit at a main frequency selected to have a wavelength of a size or harmonic of tissue of the kidney, so as to overcome acoustic mismatch and to efficiently transmit ultrasound energy to the target tissue of the kidney. It is noted that a nephron is a component of the kidney.  
Claim 87 and 137 is  rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 69 above, and further in view of Behar et al., US 20140200489 A1 hereinafter "Behar".
Regarding claims 87 and 137, Andrews discloses the invention of claim 69 as discussed above but fails to explicitly disclose the limitations of claim 87. However, Behar in the same filed of endeavor of emitting ultrasound energy to kidney for treatment [0037] teaches in [0032] at least one of a rate and duty cycle is selected to match (i.e., synchronized) with inter alia, a heartbeat or patient movement. Examiner notes, a heartbeat defines a cardiac cycle and selecting at least one of rate and duty cycle to match patient movement would modify the emitting. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to synchronize irradiation with a heartbeat that is equivalent to a cardiac cycle or patient movement, so as to provide maximal efficacy of treatment. 
Claims 91-93, 95, 97 and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 69 or 102 above, and further in view of Barasch et al., US 20090298047 A1 hereinafter "Barasch".
Regarding claims 91-93 and 95 Andrews discloses the invention of claim 69 as discussed above, [0042] teaches that the invention is used for treatment of inter alia acute kidney disease (AKI), emitting in Andrews is necessarily activated upon diagnosis of a condition e.g., AKI, however, Andrews fail to explicitly disclose the limitations of claims 91-93 and 95-97. However, Barasch, in the same filed of endeavor of acute kidney disease (AKI) teaches that NGAL level of above which a mammal is determined to have an acute renal injury that may progress to acute renal failure (ARF) is typically about or above 100ng/ml ([0019]. Accordingly, a person of ordinary skill in the art, in view of the teachings of Barasch, would have found it obvious at the time of filing the claimed invention, to have started emitting ultrasound energy to the patient’s kidney when NGAL level of the patient is above 100 ng/ml, so as to prevent progress to acute renal failure to the patient. In Andrews in view of Barasch, emitting will be activated when one measured parameter (e.g., NGAL) arrives at a certain threshold (above 100 ng/ml) – [claim 91], wherein said monitored parameter is NGAL [claim 92], the emitting is expected to lower the NGAL value to normal value that is less (see [0042] of Barasch lower NGAL values are not associated with progress to ARF) that would not lead to acute renal failure [claim 93], wherein emitting is activated when a subject shows an NGAL of above 100 ng/ml [claim 95], 
Regarding claim 97, see discussion above in Andrews in view of Barasch, note that Barasch also discloses in [0044] that NGAL levels have been shown to increase in children (patient) receiving cardiopulmonary bypass (an interventional procedure or cardiac surgery) as such, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have activated emitting of ultrasound energy before, during or after an interventional procedure or cardiac surgery when subject shows NGAL of above 100 ng/ml, so as to prevent progress to acute renal failure to the patient.
Regarding claim  135, Andrews in view of Barasch discloses the invention of claim 91 as discussed above, Andrews further discloses in [0067] the monitored parameter includes renal blood flow. 
Claim 109 is  rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 69 above, and further in view of Barnes US 20130158385 A1.
Regarding claim 109, Andrews discloses the method of claim 69 as discussed above to include transducers for imaging [0056] , however, Andrews does not explicitly disclose that the at least one transducer comprises a beam-forming transducer. However, Barnes teaches in [0047] that providing a transmit beamformer at a transducer solves the problem of electrical impedance concerns associated with long cabling. In view of the teachings of Barnes, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have includes a beam-forming transducer with the at least one transducer, so as to overcome problems associated with electrical impedance as taught by Barnes.
Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim69 above, and further in view of Barasch and Ronco et al.,"NGAL Curve for the Early Diagnosis of AKI in Heart Failure Patients" hereinafter “Ronco”. 
Regarding claim 96, Andrews discloses the invention of claim 69 as discussed above, [0042] teaches that the invention is used for treatment of inter alia acute kidney disease (AKI), emitting in Andrews is necessarily activated upon diagnosis of a condition e.g., AKI, however, Andrews fail to explicitly disclose the limitations of claim 96. Barasch, in the same filed of endeavor of acute kidney disease (AKI) teaches that NGAL level of above which a mammal is determined to have an acute renal injury that may progress to acute renal failure (ARF) is typically about or above 100ng/ml ([0019]. Ronco discloses in page 618 “Introduction” section that there is a high frequency of acute kidney injury (AKI) in acute heart failure (AHF), i.e., it was recognized by those of ordinary skill in the art that acute kidney injury is common with acute heart failure. In view of the teachings of both Barasch and Ronco, a person of ordinary skill in the art, in view of the teachings of Barasch and Ronco, would have found it obvious at the time of filing the claimed invention, to have started emitting ultrasound energy to the patients kidney when NGAL level of the patient is above 100 ng/ml, for patients that show an onset of acute heart failure, because according to Ronco, there is a high frequency of acute kidney injury in acute heart failure patients, and the treatment would prevent progress to acute renal failure to the patient.
Claims 122-124 and 126-129 are  rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 69 above, and further in view of Mendlein et al., US 20040127793 A1 hereinafter "Mendlein".
Regarding claim 122 and 124, Andrews discloses the invention of claim 69 as discussed above, Andrews further discloses in [0069] a coupling element (fluid filled chamber with a flexible membrane or patient interface to promote coupling of transducer with coupling element), the coupling element is configured to anatomically fit with body curvatures owing to the fluid filled chamber with flexible membrane, comprising at least one acoustically coupling material (the fluid and interface providing vibrational coupling), a holding structure (flexible membrane) to hold said acoustically coupling material, hence a holder. Andrews fails to disclose that the coupling element comprises at least one sensor adapted to provide feedback to at least one controller unit that controls the transducer. 
Mendlein teaches in [0121] that it was known in the prior art to include a pressure sensor on a surface of a transducer or other location to monitor transducer pressure against tissue, wherein the pressure sensor is part of a control unit to regulate amount of transducer pressure by adjusting the transducer location in response to changes in pressure as a result of patient movement. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the coupling element of Andrews to include a pressure sensor and a control unit that controls the transducers in the event of patient movement, so as to regulate amount of transducer pressure during treatment. 
Regarding claim 123, Andrews does not explicitly disclose the coupling material, however Mendlein discloses in [0044-0045] that a gel is a well-known coupling material, see discussion above in regards to coupling materials of Mendel. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed  invention was made to have used a gel as a coupling material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 126, Andrews in view of Mendlein discloses the invention of claim 122 as discussed above, the coupling element is capable of being discarded after use in purview of a user, hence considered disposable.
 	Regarding claims 127-129, Andrews in view of Mendlein discloses the invention of claim 122 as discussed above, as modified by Mendlein, the at least one pressure sensor would monitor pressure applied to said coupling element on skin of patient or pressure applied to said transducer on skin of patient, since the pressure change may be as a result of patient movement, the said sensor can be described as a sensor for monitoring a movement performed by the patient that causes changes in pressure.  
Response to Arguments
Applicant’s arguments with respect to prior art rejections have been considered but are moot in light of new ground of rejection set in herein, specifically, the 35 U.S.C 112(a) rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793